IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MISSOURI

LEANNE JOHNSON

Plaintiffs,

QUICKTRIP CORPORATION,

Defendant.

Nee ee

Case No. 4:20-cv-00015-BCW

STIPULATION OF DISMISSAL

The Parties, pursuant to Rule 41(a)(1)(A)(ii) hereby stipulate to a dismissal of this matter
without prejudice, with each party to bear their own costs.

SEEN AND AGREED

MCELLIGOTT EWAN & HALL, P.C.

/s/ Clifion Davis

Clifton Davis MO No. 68839
233 West Walnut Avenue
Independence, Missouri 64050
Telephone: (816) 833-1222
Facsimile: (816) 836-2437
clifton.davis@mehkpclaw.com

Attorneys for Plaintiff

Case 4:20-cv-00015-BCW Document 6

SEEN AND AGREED

ARMSTRONG TEASDALE LLP

/s/ Brian M. Nye

Karrie J. Clinkinbeard MO No. 51413
Brian M. Nye MO No. 69545
2345 Grand Boulevard, Suite 1500
Kansas City, Missouri 64108-2617
Telephone: (816) 221 3420
Facsimile: (816) 221 0786
Kcelinkinbeard@atllp.com

bnye(@atlip.com

 

Attorneys for Defendant

Filed 02/06/20 Page i1of1
